Citation Nr: 1402554	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May to September 1974, from May 7 to May 10, 1981, from August 1981 to August 1985, and from January 1990 to August 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2013, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a personal hearing held at the Portland RO.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has asthma that had its onset during her active duty.


CONCLUSION OF LAW

The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(a) (2013).


ORDER

Service connection for asthma is granted.


REMAND

The Veteran's remaining claim must be remanded for further development.  A supplemental medical opinion that addresses the Veteran's contentions and her in-service audiograms must be obtained before adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated from March 2011 to the present. 

2.  Ask the Veteran to identify any private treatment she has received for her left ear hearing loss.  Make arrangements to obtain all identified records that are not already of record.

3.  Following completion of the above, make arrangements to obtain a medical opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's left ear hearing loss is related to service.  

The examiner is asked to review the Veteran's claims file prior to rendering any opinions, and to support all opinions with explanatory rationale, i.e., with medical explanation or citation to the record.  

Although required to review the claims file in its entirety, the examiner's attention is directed to the following:

i.  The Veteran's STRs contain 15 audiograms.  
See Audiograms dated February 7, 1974; July 26, 1974; April 19, 1975; March 13, 1976; August 5, 1978; March 14, 1979; April 17, 1980; May 2, 1980; March 7, 1981; August 12, 1981; October 15, 1981; August 17, 1985; April 12, 1986; January 16, 1990; and, November 16, 1993.

ii.  During her hearing, she asserted that she frequently felt pain and pressure in her ears while on flights, and was advised to take Sudafed and other decongestants to control it.  She was on flight status for seven years, and flew in non-pressurized aircrafts.  She said that she often went to the flight surgeon for irrigation of her ears.  She described one incident, undated, in which she was experiencing more severe pain than usual, and upon landing, her ear made a noise "bing."  She said that her left ear persistently had problems after this event, including ear infections and draining.  She said that she did not report problems with her ears because she did not want to be taken off of flight status.  See Hearing transcript (located in Virtual VA).

iii.  A February 2010 VA otolaryngology consultation notes the Veteran had a bad upper respiratory infection approximately four years prior followed by left ear perforated tympanic membrane.  She had tympanoplasty in 2010.

iv.  A March 2011 audiology note indicates the Veteran's left ear hearing loss is mixed.

The examiner is asked to consider all of the evidence and opine on the likelihood that her left ear mixed hearing loss is related to service, to include as a result of noise exposure, ear infections, and/or barotrauma.  The examiner is asked to discuss the Veteran's in-service audiograms, specifically the threshold shifts (both up and down) that were shown to occur.  The examiner is also asked to comment on the effect differences in barometric pressure would have on hearing.  The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, dispositive.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


